945 F.2d 417
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Mary F. SLUPEK, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3306.
United States Court of Appeals, Federal Circuit.
Sept. 13, 1991.

Before PLAGER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and RADER, Circuit Judge.
DECISION
PER CURIAM.


1
Mary F. Slupek appeals the decision of the Merit Systems Protection Board (Board), No. DC 831E9010367 (March 22, 1991).   The Board upheld an Office of Personnel Management (OPM) decision to dismiss as untimely filed Ms. Slupek's application for disability retirement.   This court affirms.

DISCUSSION

2
The Board dismissed Ms. Slupek's disability retirement application for failure to comply with the statutory eligibility requirements.   Under 5 U.S.C. § 8337(b) (1991), an applicant may file for disability retirement at the time of or within one year after leaving a government job.   The only exception to this time limitation is for persons who suffer from a mental disorder.   Id.  The Board correctly determined that Ms. Slupek failed to apply for disability retirement within the one year limit.   Additionally, the Board also held that nothing in the record evidenced mental incompetency during the relevant time period.


3
This court must affirm the Board's decision unless it is arbitrary, capricious, procedurally deficient, otherwise not in accordance with law, or unsupported by substantial evidence.  5 U.S.C. § 7703(c) (1991).   Thus, the Board did not err in dismissing Ms. Slupek's untimely application.   Moreover, courts may not unilaterally waive statutorily-defined preconditions such as an application deadline.   Schweiker v. Hansen, 450 U.S. 785, 788 (1981).